Citation Nr: 1701581	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  06-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral pes planus with metatarsalgia and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a travel board hearing in February 2007.  A transcript of the hearing is of record.  This matter was before the Board in September 2010 and remanded for additional development.


FINDING OF FACT

Bilateral pes planus with metatarsalgia and plantar fasciitis had its onset in service.


CONCLUSION OF LAW

Bilateral pes planus with metatarsalgia and plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her foot conditions began in service and have continued since service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

At the Veteran's January 1991 VA examination, she reported she did a lot of running during physical training and developed pain in both feet.  In a July 2005 statement, the Veteran contended that since separation from service, she had not been able to run due partly to arch support pain.  She also reported that what was thought to be bilateral pes planus had also been diagnosed as arthritis.  At the February 2007 Board hearing, the Veteran testified that her foot problems began in basic training after running in combat boots and had continued since basic training.

The service treatment records showed that the Veteran was seen in October 1979 for complaints of pain in both heels.  She was referred to the podiatry clinic where she was seen the following month.  It was indicated that pads were prescribed.  She was also seen in the orthopedic clinic in November 1979.  She stated she had inserts for her combat boots and this had helped her heels.  The Veteran was again seen in the podiatry clinic in August 1980, and pronation was noted.  Corrective inserts were advised.

Since separation from service, the Veteran has continually been treated for foot pain.  In an August 1990 private treatment record, the Veteran reported she had foot pain for many years that had become worse in recent months.  She was diagnosed with bilateral flexible pes planus.  As the Veteran's report was given for purposes of medical treatment, rather than for compensation purposes, the Board finds this record to be highly probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

At the Veteran's January 1991 VA examination, she reported she did a lot of running during physical training and developed pain in both feet.  She was given orthotic inserts, but the pain continued.  An examination revealed mild pes planus, bilaterally.  The impression was history of flexible flat feet with bilateral metatarsalgia and plantar fasciitis.

Treatment records from Keesler Medical Center showed right foot plantar fasciitis in August 1995, bilateral plantar fasciitis in August 2001, and complaints of foot pain in June 2005 diagnosed as arthritis.  A March 2006 x-ray of the left foot showed tiny plantar calcaneal spur and a suggestion for mild degenerative change of the interphalangeal joints and first metatarsophalangeal joint.

A July 2006 VA examination showed very mild pes planus.  The examiner opined that the Veteran's feet did not have enough deformity to be causing significant symptoms.  

VA treatment records showed complaints of left foot pain from January 2006 through August 2010.  An April 2013 VA treatment record showed complaints of bilateral foot pain and an x-ray of the left foot showed very minimal degenerative joint disease is present involving the first metatarsophalangeal joint.

The March 2012 VA examiner diagnosed bilateral plantar spurring and flat feet and determined these conditions were less likely than not caused by or a result of military service.  The examiner noted that he could find no documentation of flat feet or spurring in the claims file and these conditions were not diagnosed while on active duty.  However, as noted above, the claims file contains evidence of bilateral pes planus, metatarsalgia, and plantar fasciitis.  The Board finds the Veteran's contention that her conditions began in service and has continued since service both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005) (holding that pes planus is the type of condition that lends itself to lay observation).  

Given the Veteran's competent and credible statements and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus with metatarsalgia and plantar fasciitis is warranted.






ORDER

Service connection for bilateral pes planus with metatarsalgia and plantar fasciitis is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


